Exhibit 10.2

 

FORM OF SUBSCRIPTION AGREEMENT

 

This subscription (this “Subscription”) is dated December 17, 2015, by and
between the investors identified on the signature pages hereto (the “Investors”)
and Uranium Resources, Inc., a Delaware corporation (the “Company”), whereby the
parties agree as follows:

 

1.             Subscription.

 

(a)           The Investors agree to buy and the Company agrees to sell and
issue to the Investors (i) such number of shares (the “Shares”) of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), as set forth on
the signature page hereto, for an aggregate purchase price (the “Purchase
Price”) equal to the product of (x) the aggregate number of Shares the Investors
have agreed to purchase and (y) the purchase price per Share set forth on the
signature page hereto. The Purchase Price is set forth on the signature
page hereto.

 

(b)           The Shares have been registered on a Registration Statement on
Form S-3, Registration No. 333-196880 (the “Registration Statement”). The
Registration Statement has been declared effective by the Securities and
Exchange Commission and is effective on the date hereof. A final prospectus
supplement will be delivered to the Investors as required by law.

 

(c)           Payment of the Purchase Price for, and delivery by the Company of,
the Shares shall take place at a closing (the “Closing”), which shall occur no
later than one (1) trading day after the date of this Subscription, subject to
the satisfaction or waiver of all the conditions to the Closing (the “Company
Closing Conditions”) set forth in the Placement Agency Agreement (the “Placement
Agreement”) dated December 17, 2015 by and among the Company and the placement
agent named therein (the “Placement Agent”).

 

(d)           At or prior to the Closing, the Investors shall remit by wire
transfer the amount of funds equal to the Purchase Price to the following
account designated by the Company:

 

Account Name: Uranium Resources, Inc.
Account Number: 3932368115
Bank Name: Wells Fargo Bank, N.A.
Bank Address: 420 Montgomery, San Francisco, CA 94104
ABA or Routing Number: 121000248 
Swift Code: WFBIUS6S

 

The Investors shall also furnish to the Placement Agent a completed W-9 form
(or, in the case of an Investor who is not a United States citizen or resident,
a W-8 form).

 

At the Closing, upon receipt of the Purchase Price, the Company shall cause the
Shares to be delivered to the Investors, with the delivery of the Shares to be
made through the facilities of The Depository Trust Company’s DWAC system in
accordance with the instructions set forth on the signature page attached hereto
under the heading “DWAC Instructions”.

 

2.             Company Representations and Warranties.

 

(a)           The Company represents and warrants that: (i) it has full
corporate power and authority to enter into this Subscription and to perform all
of its obligations hereunder; (ii) this Subscription has been duly authorized
and executed by, and when delivered in accordance with the terms hereof will
constitute a valid and binding agreement of, the Company enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally or subject to general principles of
equity; (iii) the execution and delivery of this Subscription and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (x) the Company’s Certificate of Incorporation or Bylaws,
or (y) any material agreement to which the Company is a party or by which any of
its property or assets is bound; (iv) the Shares when issued and paid for in

 

--------------------------------------------------------------------------------


 

accordance with the terms of this Subscription will be duly authorized, validly
issued, fully paid and non-assessable; (v) the Registration Statement and any
post-effective amendment thereto, at the time it became effective, did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (vi) the prospectus contained in the Registration Statement, as
amended and/or supplemented, did not contain as of the effective date thereof,
and as of the date hereof does not contain, any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and (vii) any preemptive rights or rights of first refusal held by
stockholders of the Company and applicable to the transactions contemplated
hereby have been duly satisfied or waived in accordance with the terms of the
agreements between the Company and such stockholders conferring such rights.

 

(b)           The Placement Agreement contains certain representations,
warranties, covenants and agreements of the Company that may be relied upon by
the Investors, which shall be third party beneficiaries thereof. The Company
hereby incorporates such representations, warranties, covenants and agreements
herein, as if made on (i) the date hereof and (ii) the date of the Closing. The
Company confirms that neither it nor any other Person acting on its behalf has
provided either Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and/or in the
Company’s Form 8-K to be filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investors will rely on
the foregoing representations in effecting transactions in securities of the
Company.

 

3.             Investors Representations, Warranties and Acknowledgments.

 

(a)           Each Investor represents and warrants that: (i) it has full right,
power and authority to enter into this Subscription and to perform all of its
obligations hereunder; (ii) this Subscription has been duly authorized and
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (A) the
Investor’s articles of incorporation or bylaws (or other governing documents),
or (B) any material agreement or any law or regulation to which the Investor is
a party or by which any of its property or assets is bound; (iv) it has had full
access to the base prospectus included in the Registration Statement, as amended
and/or supplemented as of the date hereof, and the Company’s periodic reports
and other information incorporated by reference therein, and was able to read,
review, download and print such materials; (v) in making its investment decision
in this offering, the Investor and its advisors, if any, have relied solely on
the Company’s public filings with the Securities and Exchange Commission;
(vi) it is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Shares; (vii) the Investor has had no position, office or other material
relationship within the past three years with the Company or persons known to it
to be affiliates of the Company; (viii), except as set forth below, the Investor
is not a, and it has no direct or indirect affiliation or association with any,
member of FINRA or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the date hereof; and
(ix) neither the Investor nor any group of Investors (as identified in a public
filing made with the SEC) of which the Investor is a part in connection with the
offering of the Shares, acquired, or obtained the right to acquire, 20% or more
of the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis. Clause
(a)(iii)(A) of this Section 3 shall not apply to an Investor who is a natural
person.

 

(b)           Each Investor also represents and warrants that, other than the
transactions contemplated hereunder, the Investor has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Investor, executed any purchase or sale in securities of
the Company, including “short sales” as defined in Rule 200 of Regulation SHO
under the Securities Exchange Act of 1934 (“Short Sales”),

 

2

--------------------------------------------------------------------------------


 

during the period commencing from the time that the Investor first became aware
of the proposed transactions contemplated hereunder until the date hereof (the
“Discussion Time”). Each Investor has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(c)           The Investors each acknowledge that it has had the opportunity to
review the transaction documents (including all exhibits and schedules thereto)
and the Company’s filings with the United States Securities and Exchange
Commission and has been afforded, (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Shares and
the merits and risks of investing in the Shares; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Each Investor acknowledges and agrees that neither the Placement
Agent, nor any affiliate of  the Placement Agent has provided such Investor with
any information or advice with respect to the Shares nor is such information or
advice necessary or desired.  Neither the Placement Agent, nor any affiliate
thereof has made or makes any representation as to the Company or the quality of
the Shares and the Placement Agent and any affiliates thereof may have acquired
non-public information with respect to the Company which the Investors agree
need not be provided to them.  In connection with the issuance of the Shares to
the Investors, neither the Placement Agent, nor any of their affiliates have
acted as a financial advisor or fiduciary to either Investor.

 

4.             Investors Covenant Regarding Short Sales and Confidentiality.

 

(a)           Each Investor covenants that neither it nor any affiliates acting
on its behalf or pursuant to any understanding with it will execute any
transactions in securities of the Company, including Short Sales, during the
period after the Discussion Time and ending at the time that the transactions
contemplated by this Subscription are first publicly announced through a press
release and/or Form 8-K. Each Investor covenants that until such time as the
transactions contemplated by this Subscription are publicly disclosed by the
Company through a press release and/or Form 8-K, the Investor will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

(b)           The Company and the Investors agree that the Company shall (a) no
later than 9:00 am New York City time on the business day immediately following
the date hereof, issue a press release announcing the material terms and
conditions of the offering and (b) on the business day immediately following the
date hereof, file a current report on Form 8-K with the Securities and Exchange
Commission including, but not limited to, a form of this Subscription as an
exhibit thereto. From and after the issuance of such press release, the Company
shall have publicly disclosed all material, non-public information delivered to
the Investors by the Company, if any, or any of its officers or directors. The
Company shall not provide the Investors with any material, non-public
information following the issuance of the press release.

 

5.             Debt and Equity Sales.

 

From the date hereof until and including the 30th day after the date of the
Closing, neither the Company nor any subsidiary of the Company shall offer, sell
or issue any securities of the Company or its subsidiaries, including, without
limitation, any debt securities or any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
shares of Common Stock, including, without limitation, any debt, preferred
stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, shares of Common Stock; provided, however, that the
Company may issue restricted shares of Common Stock to Resource Capital Fund V
L.P. solely in satisfaction of interest accrued during the quarter ended
December 31, 2015 under that certain Loan Agreement, dated November 13, 2015,
between the Company, certain of its subsidiaries and Resource Capital Fund V
L.P., which interest payment is due on or before January 5, 2016. For the
avoidance of doubt, during such period

 

3

--------------------------------------------------------------------------------


 

neither the Company nor any subsidiary of the Company shall offer, sell or issue
any shares of Common Stock in at-the-market offerings (as defined in
Rule 415(a)(4) under the Securities Act), including sales pursuant to the
At-The-Market Sales Agreement, dated October 31, 2011, between the Company and
BTIG LLC, as may be amended or replaced. In addition, during such period neither
the Company nor any subsidiary of the Company shall amend, replace or otherwise
modify the terms of any outstanding loans, debt securities, preferred stock or
other securities or rights to receive shares of Common Stock or equivalents to
decrease the conversion, exchange or exercise price thereof, or otherwise change
the terms thereof to increase the Common Stock or equivalents receivable upon
the exercise, conversion or exchange thereof.

 

6.             Miscellaneous.

 

(a)           This Subscription constitutes the entire understanding and
agreement between the parties with respect to its subject matter, and there are
no agreements or understandings with respect to the subject matter hereof which
are not contained in this Subscription. This Subscription may be modified only
in writing signed by the parties hereto.

 

(b)           This Subscription may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. Execution may be made by delivery by facsimile.

 

(c)           The provisions of this Subscription are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Subscription shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision or part of a provision
of this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely affect the economic rights of either party hereto.

 

(d)           All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:

 

To the Company: as set forth on the signature page hereto.

 

To the Investors: as set forth on the signature page hereto.

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

(e)           This Subscription shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state and county of
New York. To the extent determined by such court, the prevailing party shall
reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement or protection of any of its rights under this
Subscription.

 

[Signature pages follow]

 

4

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notice:

 

Uranium Resources, Inc.

6950 S. Potomac St., Suite 300

Centennial, CO  80112

Attention:  Chief Executive Officer

Facsimile No.:  303-531-0519

 

[Issuer’s Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------


 

INVESTOR:

 

 

 

 

 

 

 

Number of Shares:

 

 

 

Purchase Price per Share:

 

 

 

Aggregate Purchase Price:

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

Attention:

 

 

DWAC Instructions:

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

 

 

 

 

DTC Participant Number:

 

 

 

 

 

Name of Account at DTC Participant being credited with the Shares:

 

 

 

 

 

Account Number at DTC Participant being credited with the Shares:

 

 

 

[Investor’s Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------

 